Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 4, and 18-19 are objected to because of the following informalities:
In regards to claim 2, line 1, the phrase “wherein the  protrusion” should omit the second space.
In regards to Claim 4, Line 1, the phrase “wherein  a first” should omit the second space.
In regards to Claim 18, Lines 1-2, the phrase “resilient connection member” should be corrected to “first resilient connection member”.
In regards to Claim 19, Line 2, the phrase “removing first resilient” should be corrected to “removing the first resilient”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 12-13, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In regards to Claim 3, the claim language refers to “the protrusion” and “the hole” of the second anchor. However, claim 1 does not refer to the second anchor as having a protrusion or hole. Further, claim 3 refers to “the extension” of the second brace. However, claim 1 does not refer to the second brace having an extension.
In regards to Claim 8, the claim language refers to “the protrusion” and “the hole” of the second anchor. However, claim 1 does not refer to the second anchor as having a protrusion or hole.
In regards to Claim 12, the claim language refers to “the protrusion” and “the hole” of the second anchor as well as “the extension” of the second brace. However, claim 1 does not refer to the second anchor as having a protrusion or hole or the second brace having an extension.
Claim 13 is rejected due to dependency on claim 12.
In regards to Claim 15, the claim language refers to “the protrusion” and “the hole” of the second anchor as well as “the extension” of the second brace. However, claim 1 does not refer to the second anchor as having a protrusion or hole or the second brace having an extension.
Claim 18 recites the limitation "the first force" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 1,708,716 (Andersen) in view of US 4,057,055 (Clark).
In regards to Claim 1, Andersen discloses a system, comprising:
a first anchor 9a (hook 9, the left side) having a base (being the curved part of the hook, as further illustrated in Annotated Fig 2) and a protrusion 8a (nut member 8, left side) with a hole extending through the protrusion (being the hole intended to mate with screw 7a);
a second anchor 9b (hook 9, right side) having at least one aperture (being the hole intended to mate with screw 7b) extending therethrough;
a first brace 7a (screw 7, left side) having an extension (the threaded section screw 7), the extension structured to be removably positioned within the hole of the protrusion of the first anchor 9a (Col 1, Lines 40-45, nut members 8 adjustably threaded on the depending stems of the adjusting screws. 
a second brace 7b (screw 7, right side) having a first protrusion (the threaded section of screw 7) and a second protrusion (the head section of screw 7), the first protrusion configured to be removably positioned within the at least one aperture of the second anchor 9b (Col 1, Lines 40-45, nut members 8 adjustably threaded on the depending stems of the adjusting screws. Col 2, Lines 72-75, the screws are then turned so they are threaded into the nut members 8 of the lifters); and
a resilient connection member 5 (flat cross bar 5) structured to be removably coupled to the first brace 7a and the second brace 7b (Col 1, Lines 45-50, the screws 7 extend through and are free to be turned in openings 10 provided in the ends of the cross bar, the heads of the screws engaging the upper surface of the latter),
wherein the first anchor 9a and the second anchor 9b are structured to be coupled to a toenail of a user (Col 2, Lines 60-62, a pair of spaced hooks 9 is preferably formed integral with each nut member to engage the nail at spaced points). 
Andersen does not further disclose:
the resilient connection member is structured to act with a force to draw the first anchor and the second anchor towards each other to apply a tensile force to the nail of the user.
Clark teaches an analogous system (Abstract, method and apparatus for reshaping an incurvated or distorted toenail), further teaching an analogous resilient connection member 40 (elastomeric member 40) is structured to act with a force to draw the first anchor 24 and the second anchor 24 (post members 24) towards each other to apply a tensile force to the nail of the user (Col 4, Lines 17-20, the elastomeric member 40 is in a state of tension as it is wound or laced through the respective post members 24 the net effect of applicant’s apparatus is to place the nail 20 in a state of compression) for 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the resilient connection member, as disclosed by Andersen, to be structured to act with a force to draw the first and the second anchor towards each other, as taught by Clark, in order to further straighten the nail and lifting the lateral edges of the nail out of the soft tissue of the toe, thus preventing a deep embedding of the lateral edges into such tissue (Clark, Col 4, Lines 20-25).
In regards to Claim 2, Andersen in view of Clark discloses the invention as claimed above.
Andersen in view of Clark further discloses wherein the protrusion 30 (Clark, projections 30, analogous to protrusions 9 of Andersen) of the first anchor 24a (Clark, right side a of post member 24) is one of a plurality of protrusions (Clark, Col 3, Lines 27-30, an upstanding portion defined by a series of projections 30) of the first anchor 24a and the hole 32 (Clark, grooves 32) is one of a plurality of holes of the first anchor (Clark, Col 3, Lines 29-31, grooves 32 project outwardly or diverge at 34 in order to facilitate installation of the tensioned elastomeric member), each protrusion 30 of the plurality of protrusions of the first anchor including one hole of the plurality of holes (Clark, Col 3, Lines 27-28, a series of projections 30 separated by a number of grooves 32), and
wherein the extension 42 (Clark, nodes 42) of the first brace 24a is one of a plurality of extensions on the first brace (Clark, Col 3, Lines 67-60, the elastomeric member 40 is provided with a plurality of nodes 42), each of the extensions of the plurality of extensions of the first brace structured to be received in a corresponding hole 32 (Clark, Col 3, Lines 55-56, the diverging grooves 32 facilitate installation of the member 40) for the purpose of further straightening the nail and lifting the lateral edges of the nail out of the soft tissue of the toe, thus preventing a deep embedding of the lateral edges into such tissue (Clark, Col 4, Lines 20-25).

In regards to Claim 3, Andersen in view of Clark discloses the invention as claimed above.
Andersen in view of Clark further discloses wherein the protrusions 30 (Clark, projections 30, analogous to protrusions 9 of Andersen) of the second anchor 24b (Clark, left side b of post member 24) is one of a plurality of protrusions (Clark, Col 3, Lines 27-30, an upstanding portion defined by a series of projections 30) of the first anchor 24b and the hole 32 (Clark, grooves 32) is one of a plurality of holes of the second anchor (Clark, Col 3, Lines 29-31, grooves 32 project outwardly or diverge at 34 in order to facilitate installation of the tensioned elastomeric member), each protrusion 30 of the plurality of protrusions of the first anchor including one hole of the plurality of holes (Clark, Col 3, Lines 27-28, a series of projections 30 separated by a number of grooves 32), and
wherein the extension 42 (Clark, nodes 42) of the second brace 24b is one of a plurality of extensions on the second brace (Clark, Col 3, Lines 67-60, the elastomeric member 40 is provided with a plurality of nodes 42), each of the extensions of the plurality of extensions of the first brace structured to be received in a corresponding hole 32 (Clark, Col 3, Lines 55-56, the diverging grooves 32 facilitate installation of the member 40) for the purpose of further straightening the nail and lifting the lateral edges of the nail out of the soft tissue of the toe, thus preventing a deep embedding of the lateral edges into such tissue (Clark, Col 4, Lines 20-25).
It would have been obvious to one of ordinary skill in the art before the effective date to modify the protrusion and extensions, as disclosed by Andersen in view of Clark, to consist of a plurality of protrusions and a plurality of extensions, as taught by Clark, in order to facilitate installation of the 
In regards to Claim 4, Andersen in view of Clark discloses the invention as claimed above.
However, Andersen in view of Clark does not further disclose wherein:
a first one of the plurality of protrusions of the first anchor has a first width and a second one of the plurality of protrusions of the first anchor has a second width less than the first width.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to cause the system of Andersen in view of Clark to have a first protrusion have a first width, and a second protrusion with a second width less than the first width since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the system of Andersen in view of Clark would not operate differently with the claimed widths. Further, applicant places no criticality on the range claimed, indicating “the first thickness 112 and the second thickness 114 are equal or substantially equal, while in other embodiments, the first thickness 112 is greater than or less than the second thickness 114” (Specifications Page 6).
In regards to Claim 5, Andersen in view of Clark discloses the invention as claimed above.
However, Andersen in view of Clark does not further disclose wherein:
a third one of the plurality of protrusions of the first anchor has a third width equal to the first width and greater than the second width.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to cause the system of Andersen in view of Clark to have a third one of the plurality of 
In regards to Claim 6, Andersen in view of Clark discloses the invention as claimed above.
Andersen in view of Clark further discloses wherein at least one of the first anchor 24 (Clark, post member 24) and the second anchor 24 further includes a flange 28 (planar portion 28) extending from the anchor (Clark, Col 3, Lines 32-35, post member 24 is adapted to be applied to the external surface of nail 20 by means of the application of a suitable adhesive to the bottom surface of the planar portion 28) for the purpose of providing a platform to apply adhesive to apply to the external surface of the nail (Clark, Col 3, Lines 32-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first anchor and the second anchor, as disclosed by Andersen in view of Clark, to further include a flange extending from the anchor, as taught by Clark, in order to provide a platform to apply adhesive to apply to the external surface of the nail (Clark, Col 3, Lines 32-35). This further attaches the device to a toenail, in conjunction with the hooks of Andersen’s disclosure.
In regards to Claim 8, Andersen in view of Clark discloses the invention as claimed above.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the holes, as disclosed by Clark in view of Andersen, to have the hole extending through the protrusion of the first anchor be offset, and the hole extending through the protrusion of the second anchor be centered, in order to permit lateral adjustments of the screws and edge lifters towards or away from each other (Andersen, Col 1, Lines 55-57).
In regards to Claim 9, Andersen in view of Clark discloses the invention as claimed above.
Andersen in view of Clark further discloses wherein the protrusion 30 (Clark, projections 30) of the first anchor is one of a plurality of protrusions of the first anchor (Clark, Col 3, Lines 27-30, an upstanding portion defined by a series of projections 30), the plurality of protrusions spaced equidistant between sides of the first anchor (Clark, Col 3, Lines 27-30, an upstanding portion defined by a series of 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the protrusion of the first anchor, as disclosed by Andersen in view of Clark. To be spaced equidistant between sides of the first anchor, as taught by Clark, in order to facilitate installation of the tensioned elastomeric member (Clark, Col 3, Lines 30-31) such that tension is distributed in multiple locations.
In regards to Claim 10, Andersen in view of Clark discloses the invention as claimed above.
Andersen in view of Clark further discloses wherein the first anchor 24 (Clark, post members 24) includes a base 28 (Clark, bottom planar portion 28) and a flange 30 (Clark, protrusions 30), the flange extending at an angle from the base between 0 degrees and 180 degrees (Clark, Col 3, Lines 24-25, it will be noted that post member 24 is generally L-shaped in section) for the purpose of being adapted to be applied to the external surface of the nail by means of application of a suitable adhesive to the bottom surface of the planar portion (Clark, Col 32-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first anchor, as disclosed by Andersen in view of Clark, to include a base and a flange, as taught by Clark, in order to be adapted to be applied to the external surface of the nail by means of application of a suitable adhesive to the bottom surface of the planar portion (Clark, Col 32-35) such that an external force may be applied to the entire lateral edge of the nail (Clark, Col 3, Lines 45-50).
In regards to Claim 16, Andersen discloses a method comprising:
connecting a first anchor 9a (hook 9, the left side) to a first location on a toe nail (Col 1, Lines 43-45, inwardly facing hooks 9 adapted to be engaged under the side edges of the nail);

coupling a first brace 7a (screw 7, left side) to the first anchor 9a (Col 1, Lines 40-45, nut members 8 adjustably threaded on the depending stems of the adjusting screws. Col 2, Lines 72-75, the screws are then turned so they are threaded into the nut members 8 of the lifters);
coupling a second brace 7b (screw 7, right side) the second anchor 9b (Col 1, Lines 40-45, nut members 8 adjustably threaded on the depending stems of the adjusting screws. Col 2, Lines 72-75, the screws are then turned so they are threaded into the nut members 8 of the lifters); and
attaching a first resilient connection member 5 (flat cross bar 5) that extends from the first brace 7a to the second brace 7b (Col 1, Lines 35-40, a comparatively stiff and flat cross bar 5 adapted to be placed on and to extend transversely of the toe-nail 6, adjusting screws 7 carried by and depending from the ends of the cross bar).
Andersen does not further disclose:
the attaching including the first resilient connection member exerting a force to draw the first anchor towards the second anchor at a first point in time.
Clark teaches an analogous method (Abstract, method and apparatus for reshaping an incurvated or distorted toenail), further teaching the attaching including an analogous resilient connection member 40 (elastomeric member 40) exerting a force to draw an analogous first anchor 24 towards the second anchor 24 (post members 24) at a first point in time (Col 4, Lines 17-20, the elastomeric member 40 is in a state of tension as it is wound or laced through the respective post members 24 the net effect of applicant’s apparatus is to place the nail 20 in a state of compression) for the purpose of further straightening the nail and lifting the lateral edges of the nail out of the soft tissue of the toe, thus preventing a deep embedding of the lateral edges into such tissue (Col 4, Lines 20-25).

In regards to Claim 17, Andersen in view of Clark discloses the method as claimed above.
Andersen in view of Clark further discloses removing the first resilient connection member 5 (Andersen, flat cross bar 5) from the first and second brace at a second point in time (Andersen, Col 1, Lines 16-20, a further object is to so construct the device that it may be readily adjusted to toenails of slightly different widths. Col 2, Lines 72-80, the screws are then turned so that they are threaded into the nut members 8 of the lifters, causing the latter to be positively elevated until the edges of the nail have been lifted to the required extent. Because the device is capable of being disassembled and is configured to adjust to different widths, the first resilient connection member is removed from the first and second brace at a second point in time) for the purpose of being manually adjustable for positively lifting the corners of the nail in a most efficient manner (Andersen, Col 1, Lines 19-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method, as disclosed by Andersen in view of Clark, to remove the first resilient connection member from the first and second brace at a second point in time, as taught by Andersen, in order to be manually adjustable for positively lifting the corners of the nail in a most efficient manner (Andersen, Col 1, Lines 19-21).
In regards to Claim 18, Andersen in view of Clark discloses the method as claimed above.
Andersen in view of Clark further discloses, after removing the resilient connection member at the second point in time:

attaching a second resilient connection member 40 that extends from the first brace 24 (Clark, post member 24) to the second brace 24 at the second point in time, the attaching the second resilient connection member 40 including the second resilient connection member exerting a second force different from the first force to draw the first anchor towards the second anchor (Clark, Col 4, Lines 4-7, a plurality of strands of elastomeric material may be laced throughout the post members as shown in Fig 2. Col 4, Lines 17-20, it will be appreciated from a study of Fig 3 that while the elastomeric member 40 is in a state of tension as it wound or laced through the respective post members 24 the net effect of applicant’s apparatus is to place the nail 20 in a state of compression thus promoting a straightening of the nail 20 and lifting of the lateral edges 21) for the purpose of further straightening the nail and lifting the lateral edges of the nail out of the soft tissue of the toe, thus preventing a deep embedding of the lateral edges into such tissue (Clark, Col 4, Lines 20-25).
It would have been obvious to one of ordinary skill in the art before the effective date to modify the method, as disclosed by Andersen in view of Clark, to further include attaching a second resilient connection member, as taught by Clark, in order to distribute tension in multiple locations.
In regards to Claim 19, Andersen in view of Clark discloses the method as claimed above.
Andersen in view of Clark further discloses:
removing the first resilient connection member from the first and second braces at a second point in time (Andersen, Col 1, Lines 16-20, a further object is to so construct the device that it may be readily adjusted to toenails of slightly different widths. Col 2, Lines 72-80, the screws are then turned so that they are threaded into the nut members 8 of the lifters, causing the latter to be positively elevated until the edges of the nail have been lifted to the required extent. Because the device is capable of being 
removing the first and second brace from the first and second anchors, respectively, at the second point in time (because the device is capable of being disassembled and is configured to adjust to different widths, the first and second brace may be removed from the first and second anchors, respectively, at a second point in time) for the purpose of being manually adjustable for positively lifting the corners of the nail in a most efficient manner (Andersen, Col 1, Lines 19-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method, as disclosed by Andersen in view of Clark, to remove the first resilient connection member from the first and second brace at a second point in time as well as the first and second brace, as taught by Andersen, in order to be manually adjustable for positively lifting the corners of the nail in a most efficient manner (Andersen, Col 1, Lines 19-21).
In regards to Claim 20, Andersen in view of Clark discloses the method as claimed above.
Andersen in view of Clark further discloses:
after removing the first and second brace at the second point in time:
re-attaching the first and second brace to the first and second anchors, respectively, at a third point in time different than the second point in time (the first and second brace are capable of being reattached); and
re-attaching the first resilient connection member to the first and second braces at the third point in time (Andersen, Col 1, Lines 16-20, a further object is to so construct the device that it may be readily adjusted to toenails of slightly different widths. Col 2, Lines 72-80, the screws are then turned so that they are threaded into the nut members 8 of the lifters, causing the latter to be positively elevated until the edges of the nail have been lifted to the required extent. The first resilient connection member 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method, as disclosed by Andersen in view of Clark, to re-attach the first and second brace and the first resilient connection member, as taught by Andersen, in order to be manually adjustable for positively lifting the corners of the nail in a most efficient manner (Andersen, Col 1, Lines 19-21).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 1,708,716 (Andersen) in view of US 4,057,055 (Clark) and US 2016/0310140 A1 (Belson et al., hereinafter referred to as Belson).
In regards to Claim 7, Andersen in view of Clark discloses the invention as claimed above.
Andersen in view of Clark further discloses wherein the protrusion 30 (Clark, projections 30, analogous to protrusions 9 of Andersen) of the first anchor 24a (Clark, right side a of post member 24) is one of a plurality of protrusions (Clark, Col 3, Lines 27-30, an upstanding portion defined by a series of projections 30) of the first anchor 24a or the purpose of further straightening the nail and lifting the lateral edges of the nail out of the soft tissue of the toe, thus preventing a deep embedding of the lateral edges into such tissue (Clark, Col 4, Lines 20-25).
It would have been obvious to one of ordinary skill in the art before the effective date to modify the protrusion, as disclosed by Andersen in view of Clark, to consist of a plurality of protrusions, as taught by Clark, in order to facilitate installation of the resilient connection member (Clark, Col 3, Lines 29-31) such that tension is distributed in multiple locations, the system further comprising:
Andersen in view of Clark does not further disclose:
a ridge coupled to a first one of the plurality of protrusions and a second one of the plurality of protrusions, the ridge extending across a space between the first one and the second one of the plurality of protrusions.
Belson teaches an analogous system (Abstract, a first and second panel. Each of the panels comprises a bottom adhesive layer, a medial substrate layer, and an upper load distribution layer which connects the two panels. Examiner notes the mechanism is analogous), further comprising:
a ridge 110 (load distribution layer 110) coupled to a first one of a plurality of protrusions 112 (load distribution element 112) and a second one of the plurality of protrusions, the ridge 110 extending across a space between the first one and the second one of the plurality of protrusions (Illustrated in Fig 1, wherein all load distribution elements 112 are disposed and connected by load distribution layer 110) for the purpose of more evenly distributing the forces applied to maintain a wound or incision closed (Paragraph 0030). The load distribution layer 110 further draws and holds the lateral sides of the device (Paragraph 0063).
It would have been obvious to one of ordinary skill in the art to modify the system, as disclosed by Andersen in view of Clark, to further comprise a ridge, as taught by Belson, in order to further evenly distribute the forces applied to the external surface of a toenail (Belson, Paragraph 0030).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 1,708,716 (Andersen) in view of US 4,057,055 (Clark) and US 884,376 (Foster).
In regards to Claim 11, Andersen in view of Clark discloses the invention as claimed above.
Andersen in view of Clark does not further disclose:
wherein the extension of the first brace has a height that is greater than a height of the protrusion of the first anchor and the first brace further includes a support plate extending beyond the extension of the first brace and paced from the protrusion of the first anchor, the resilient connect member structured to be received in the space between the protrusion of the first anchor and the support plate of the first brace.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to cause the system of Andersen in view of Clark to have the extension of the first brace have a height that is greater than a height of the protrusion since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the system of Andersen in view of Clark would not operate differently with the claimed heights. Further, applicant places no criticality on the range claimed, indicating “in one or more embodiments, the second protrusion 134 may be identical to the first protrusion 124 and as such. In other embodiments, the second protrusion 134 is different than the first protrusion 124, for example in terms of size, shape, or with respect to edges” (Specifications Page 7).
Andersen in view of Clark does not further disclose:
the first brace further includes a support plate extending beyond the extension of the first brace and paced from the protrusion of the first anchor, the resilient connect member structured to be received in the space between the protrusion of the first anchor and the support plate of the first brace.
Foster teaches an analogous system (Title, Device for curing ingrowing toe nails), further teaching an analogous first brace 1 (complemental clips 1) includes a support plate 3 (hooks 3) extending beyond the extension of the first brace and paced from the protrusion of the first anchor (the complemental clips 1 from the base to the point that meets connection 2), the analogous resilient connect member 2 (connection 2) structured to be received in the space between the protrusion of the first anchor and the support plate of the first brace (Col 1, Lines 50-55, the yielding connection 2 may be 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first brace, as disclosed by Andersen in view of Clark, to include a support plate extending beyond the extension of the first brace and spaced from the protrusion of the first anchor, as taught by Foster, in order to gradually constrict the nail as to withdraw its edge portions (Foster, Col 1, Lines 50-55).
In regards to Claim 12, Andersen in view of Clark and Foster discloses the invention as claimed above.
Andersen in view of Clark and Foster further teaches an analogous system (Title, Device for curing ingrowing toe nails), further teaching an analogous second brace 1 (complemental clips 1) includes a support plate 3 (hooks 3) extending beyond the extension of the second brace and paced from the protrusion of the second anchor (the complemental clips 1 from the base to the point that meets connection 2), the analogous resilient connect member 2 (connection 2) structured to be received in the space between the protrusion of the second anchor and the support plate of the second brace (Foster, Col 1, Lines 50-55, the yielding connection 2 may be of any type, the purpose being to draw the clips 1 together by a constant force, so as to gradually constrict the nail and withdraw its edge portions. Further illustrated in Fig 3, wherein the connect member is hooked between support plate 3 and first brace 1) for the purpose of gradually constricting the nail as to withdraw its edge portions (Foster, Col 1, Lines 50-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first brace, as disclosed by Andersen in view of Clark, to include a support plate extending 
Andersen in view of Clark and Foster does not further disclose:
wherein the extension of the second brace has a height that is greater than a height of the protrusion of the second anchor and the first brace.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date to cause the system of Andersen in view of Clark and Foster to have the extension of the Second brace have a height that is greater than a height of the protrusion since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the system of Andersen in view of Clark would not operate differently with the claimed heights. Further, applicant places no criticality on the range claimed, indicating “in one or more embodiments, the second protrusion 134 may be identical to the first protrusion 124 and as such. In other embodiments, the second protrusion 134 is different than the first protrusion 124, for example in terms of size, shape, or with respect to edges” (Specifications Page 7).
In regards to Claim 13, Andersen in view of Clark discloses the invention as claimed above.
Andersen in view of Clark does not further disclose:
wherein the first brace includes a support plate extending beyond an outer surface of the extension of the first brace and the second brace includes a support plate extending beyond an outer surface of the extension of the second brace.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first and second brace, as disclosed by Andersen in view of Clark, to include a support plate, as taught by Foster, in order to further retain and engage the resilient connection member 5 (Foster, Col 2, Lines 60-65) such that the nail is gradually constricted so as to withdraw its edge portions (Foster, Col 1, Lines 50-55).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 1,708,716 (Andersen) in view of US 4,057,055 (Clark) and US 2011/0022082 A1 (Burke et al., hereinafter referred to as Burke)
In regards to Claim 14, Andersen in view of Clark discloses the invention as claimed above.
Andersen in view of Clark does not further disclose:
wherein the first brace includes a support plate, the support plate of the first brace spaced from the protrusion of the first anchor when the extension of the first brace is received in the hole of the protrusion of the first anchor.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first brace, as disclosed by Andersen in view of Clark, to include a support plate, as taught by Burke, in order to allow a user a finer degree of control in applying the initial lifting movement to one or both nail edges (Burke, Paragraph 0057).
In regards to Claim 15, Andersen in view of Clark and Burke discloses the invention as claimed above.
Andersen in view of Clark and Burke further discloses an analogous second brace 102 (second forcep leg 102) includes a support plate 105 (wings 105), the support plate 105 of the second brace 105 spaced from the protrusion 21 (the area surrounding the second adhesive shoe 20 that forms the open pocket 21) of the second anchor 20 (second adhesive shoe 20) when the extension (the lower extremity of first leg 102) of the first brace is received in the hole 21 (open pocket 21) of the protrusion of the second anchor 20 for the purpose of allowing the surgeon’s fingers to resist the force of the locking device and to allow the surgeon added degree of control in applying a lifting movement to one or both wound edges (Burke, Paragraph 0057).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM TSAI KAO whose telephone number is (571)272-5913.  The examiner can normally be reached on Monday - Friday 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.T.K./Examiner, Art Unit 3786                                                                                                                                                                                                        23 August 20211

/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786